Upon consideration of the petition filed by Defendant on the 19th day of April 2005 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Nash County:
"Denied by order of the Court in Conference this the 30th day of June 2005."
Upon consideration of the petition filed by Defendant on the 20th day of May 2005 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Nash County:
"Denied by order of the Court in Conference this the 30th day of June 2005."